Per Curiam.
Upon consideration of the question propounded by the Court of Appeals, the court consisting of six Justices is equally divided in opinion, Chief Justice Russell and Associate Justices Atkinson and Jenkins being of the opinion that the question should be answered in the negative, and Presiding Justice Beck and Associate Justices Bell and Hutcheson being of the contrary opinion. Therefore the question is returned to the Court of Appeals without an answer.
M. B. Eubanks, for plaintiff in error. Maddox & Griffin, contra.